Name: 2002/809/EC: Council Decision of 8 October 2002 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2002-10-18

 Avis juridique important|32002D08092002/809/EC: Council Decision of 8 October 2002 appointing a German alternate member of the Committee of the Regions Official Journal L 280 , 18/10/2002 P. 0025 - 0025Council Decisionof 8 October 2002appointing a German alternate member of the Committee of the Regions(2002/809/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas the seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Werner BALLHAUSEN, of which the Council was notified on 15 May 2002,Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Michael SCHNEIDER is hereby appointed an alternate member of the Committee of the Regions in place of Mr Werner BALLHAUSEN for the remainder of his term of office, which expires on 25 January 2006.Done at Luxembourg, 8 October 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 24, 26.1.2002, p. 38.